DETAILED ACTION
This office action is responsive to the RCE filed October 30, 2020.  The application contains claims 21-40, all examined and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 24-26, 30, 33-35, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Decker, U.S. Patent Application Publication #2011/0119571, published May 19, 2011 in view of Lee, U.S. Patent #8,490,147 issued July 16, 2013, filed November 2, 2005 further in view of Rueger, U.S. Patent Application Publication #2014/0181783 filed June 26, 2014
With regard to Independent Claim 21,
	Decker teaches a computer-implemented method for syndicating slideshow content in a web feed, the method comprising receiving, at a server, a request initiated from a feed reader for slideshow content, wherein the feed reader is executable at a user device, generating, by a feed generator at the server, data for a content feed associated with a web page in response to the request, and sending, from the server, the generated data to the feed reader in response to the request. See e.g., Abstract, ("A portion of content may be extracted from the document for a presentation configured by the user interface configuration.")  See also Para 0005, ("[T]he extraction can be performed in response to a user's command to create or present the redacted version.") See also [0030], (can receive a document from a remote server in response to a browsing request from a user.)
	Decker further teaches identifying, by the feed reader, a slideshow included within the web page based on analysis of the generated data.  See e.g., Para 0007, ("[A] special mode can be identified for a document... A special mode may be ... a gallery mode for presenting a slide show obtained from a web page.")  See also Paras 0026-0027 (analyzing web page to determine if special mode is needed.)
Decker further teaches extracting, by the feed reader, a set of properties for the identified slideshow from the generated data and identifying a set of slides of the slideshow based on the set of properties of extracted for the identified slideshow.  See e.g., Cl. 6, 7, (hyperlinks is first set of properties, extracts slides based on hyperlinks.)
Decker further teaches extracting a slide type of each of one or more slides in the identified slides, wherein the slide type includes at least an image and displaying, at the feed reader of the user device, the content feed including the set of slides of the slideshow along with the set of properties and a message stream of the slide type. See e.g., Cl. 8 (thumbnails assc. with each slide, displays slides with thumbnails.)  See e.g., Decker, Cl. 7 ("each media content is a slide image.")  See also Cl. 1, (displaying...") Thus, the slideshow is being presented along with images ("message stream of the slide type).
Decker does not explicitly disclose wherein the set of properties includes one or more metadata fields and one or more metadata values. Decker further does not explicitly disclose wherein an XML Schema Definition (XSD) stored on the user device enables the feed reader to process slideshow content conforming to XSD and that the generated data conforms to XSD. However, the Examiner does note that Decker teaches that the web page can be based in XML. See e.g., [0024].
Lee teaches extracting a set of properties from content using XML wherein a first XML Schema Definition (XSD) stored on a user device enables the [system] to process ... content conforming to XSD and generate data wherein the generated data conforms to XSD. See e.g., Claim 7, (discussing that an XSD is used to process content conforming to XSD which defines formatting and generates data (renders content).)
wherein the set of properties includes one or more metadata fields and one or more metadata values. See e.g., Col. 6:2-9, (content information has meta data fields that are then parsed (extracted) to be able to render content). See also Claim 7.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having both Decker and Lee before them to modify the extracting to content feed method of Decker so that the extracting was done according to a schema definition and using metadata fields as discussed by Lee. One of ordinary skill would thus recognize that identifying the slide show would be done according to the first XSD and the extracting would be based on the first XSD as Lee teaches an XSD used to process XML and Decker discloses the webpages can be written in XML. One of ordinary skill would also understand the metadata values to be associated with the slideshow. One would be motivated to do so in order to provide a standard structure for the extracted data.
Decker-Lee does not explicitly disclose a second XSD stored on the server enables the feed generator to generate the data conforming to XSD. 
Rueger teaches a model description provided as a data structure where the data structure is expressed by a schema language such as XML having a similar XSD file to the invention. Rueger further teaches a second XSD stored on the server. See e.g., [0023], ("Server 340 uses a copy of the same XSD file ... that was used by client..."). The examiner notes that a copy of the XSD file is a second XSD under BRI in view of the specification. Specifically, [0043] says the XSD on the client is merely a copy of the XSD on the server.
enable the feed generate to generate the data conforming to XSD. One would be motivated to keep a copy of the XSD at the server for redundancy and to save time transferring the definition back and forth.

With regard to Dependent Claim 24,
As discussed with regard to Claim 21, Decker-Lee-Rueger teaches all of the limitations.  Decker further teaches that the content feed is a Really Simple Syndication (RSS) feed. See Decker, 0054 (RSS feed).

With regard to Dependent Claim 25,
As discussed with regard to Claim 21, Decker-Lee-Rueger teaches all of the limitations.  Decker further teaches that the first set of properties further includes one or more of Dublin Core properties.  See e.g., Decker, Cl. 7, Para 0058 (includes link which is a Source, "Source" is one of the Dublin Core metadata properties.)

With regard to Dependent Claim 26,
the first set of properties further includes one of a URL and a URI corresponding to the slideshow further corresponding to one of an originating source and a location of the slideshow content.  See e.g., Decker, Cl. 7 (discussing hyperlinks (URI/URL) - this is originating source/location of content.)

With regard to Independent Claims 30 and 37,
These claims are similar in scope to Claim 21 and are rejected under a similar rationale.

With regard to Claims 33-35,
	These claims are similar in scope to Claims 24-26 respectively and are rejected under a similar rationale.

With regard to Claim 40,
	This claim is similar in scope to Claims 24 and is rejected under a similar rationale.


Claims 22, 23, 27, 28, 31, 32, 36, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Decker in view of Lee further in view of Rueger further in view of Chang, U.S. Patent #8,117,546 issued February 14, 2012
With regard to Dependent Claim 22,

Chang teaches a method for displaying slide shows from websites wherein a set of properties further includes one or more keyword tags associated with the slideshow. See e.g., Col. 3, Lines 30-40 (slide shows can have subject meta data associated with them.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having both Decker-Lee-Rueger and Chang before them to modify the extracting to content feed method of Decker-Lee-Rueger so that the first property was a "keyword tag" associated with the slideshow.  One would be motivated to do so to provide more information to distinguish slides and slide shows.

With regard to Dependent Claim 23,
As discussed with regard to Claim 21, Decker-Lee-Rueger teaches all of the limitations.  Decker-Lee-Rueger does not explicitly disclose that the first set of properties includes a publication date of the slideshow. Decker-Lee does disclose extracting metadata regarding the slideshow.  See e.g., Lee, Col. 6:2-9.
Chang teaches a method for displaying slide shows from websites wherein a set of properties further includes a publication date of the slideshow. See e.g., Col. 3, Lines 30-40 (slide shows can have date meta data associated with them.)


With regard to Dependent Claim 27,
As discussed with regard to Claim 21, Decker-Lee-Rueger teaches all of the limitations. Decker-Lee-Rueger does not explicitly disclose wherein the set of properties includes one or more keyword tags associated with one or more slides in the identified set of slides. Decker-Lee-Rueger does disclose extracting metadata regarding the slideshow.  See e.g., Lee, Col. 6:2-9.
Chang teaches a method for displaying slide shows from websites wherein a set of properties further includes one or more keyword tags associated with one or more slides in the identified set of slides. See e.g., Col. 3, Lines 30-40 (slide shows can have subject meta data associated with them.) The examiner notes that the word "associated" is broad and if the tags are associated with the slide show then they are also associated with one or slides in the slideshow.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having both Decker-Lee-Rueger and Chang before them to modify the extracting to content feed method of Decker-Lee-Rueger so that the first property was a "keyword tag" associated with the slideshow.  One would be motivated to do so to provide more information to distinguish slides and slide shows.

With regard to Dependent Claim 28,
As discussed with regard to Claim 21, Decker-Lee-Rueger teaches all of the limitations. Decker-Lee-Rueger does not explicitly disclose wherein the set of properties includes a publication date o one or more slides in the identified set of slides. .  Decker-Lee-Rueger does disclose extracting metadata regarding the slideshow.  See e.g., Lee, Col. 6:2-9.
Chang teaches a method for displaying slide shows from websites wherein a set of properties further includes a publication date of one or more slides in the identified set of slides. See e.g., Col. 3, Lines 30-40 (slide shows can have date meta data associated with them.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having both Decker-Lee-Rueger and Chang before them to modify the extracting to content feed method of Decker-Lee-Rueger that the first property was a "publication date" of the slideshow.  One would be motivated to do so to provide more information to distinguish slides and slide shows.

With regard to Claims 31 and 32,
	These claims are similar in scope to Claims 22 and 23 and are rejected under a similar rationale.

With regard to Dependent Claim 36,

Chang teaches a method for displaying slide shows from websites wherein the first set of properties further includes one or more keyword tags and a publication date. See e.g., Col. 3, Lines 30-40 (slide shows can have subject and date metadata associated with them.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having both Decker-Lee-Rueger and Chang before them to modify the extracting to content feed method of Decker-Lee-Rueger so that the properties included "keyword tags" and a publication date.  One would be motivated to do so to provide more information to distinguish slides and slide shows and to provide more information to distinguish slides and slide shows.

With regard to Dependent Claims 38 and 39,
	These claims are similar in scope to Claims 22 and 23 respectively and are rejected under a similar rationale.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Decker in view of Lee further in view of Rueger further in view of Blinn, U.S. Patent Application Publication #2010/0293105, published November 18, 2010
With regard to Dependent Claim 29,

	Blinn teaches a slideshow having slides that are a "message stream" slide type.  See Para 0032 (social media updates can play as slideshow, slides can have comments etc.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date having both Decker-Lee-Rueger and Blinn before them to modify the slideshows of Decker-Lee-Rueger to associate a messaging service with the slideshow. Thus, the slide types could be categorized as "messaging service" slide types. One would be motivated to do so in order to allow users to connect the content of the slideshow with various social media outlets.

Response to Arguments
In view of the amendment to claim 26, the objection thereof is withdrawn.
Examiner has considered the arguments in view of the 35 U.S.C. 103 rejection but notes that they are moot in view of the new grounds of rejection necessitated by applicant’s amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.   
Lue, U.S. Patent Application Publication #2004/0148571 – Discusses parsing HTML content and building presentation information in a web document for different size devise
Silverman, U.S. Patent Application Publication #2011/0153605 – Discusses aggregating and curating a plurality of media content pieces.
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.  It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW ELL whose telephone number is (571)270-3264.  The examiner can normally be reached on 9-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached at 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW ELL/Primary Examiner, Art Unit 2145